Citation Nr: 1232905	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-43 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include nervousness.

2.  Entitlement to service connection for residuals of  a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard from June 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the appellant testified at a personal hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

The Board observes that the issue perfected for appeal was previously characterized as entitlement to service connection for residuals of a head injury, to include nervousness and headaches.  However, at his May 2012 Board hearing, the appellant indicated that he wished to withdraw the aspect of his claim pertaining to residuals of a head injury, to include nervousness.  Therefore, as the appellant has withdrawn such aspect of his claim, the Board has characterized the issues separately as shown on the first page of this decision.


FINDINGS OF FACT

1.  At the appellant's May 2012 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for residuals of a head injury, to include nervousness, is requested.

2.  Residuals of a head injury, to include headaches, are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for residuals of a head injury, to include nervousness, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Residuals of a head injury, to include headaches, was not incurred in or aggravated by the appellant's military service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Head Injury, to Include Nervousness

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant indicated at his May 2012 Board hearing that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for residuals of a head injury, to include nervousness, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

Residuals of a Head Injury, to Include Headaches

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, which was sent prior to the initial unfavorable decision issued in April 2010, advised the appellant of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the appellant's service treatment records, post-service private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board notes that the appellant provided Authorization and Consent to Release Information to VA forms (VA Form 21-4142) for Christian Hospital, Dr. Aumul [Ahmad], Barnes Jewish Hospital, and Dr. Dragou in September 2009.  In an October 2009 letter, the RO informed him that his authorization forms for Drs. Aumul [Ahmad] and Dragou did not contain an address and he was requested to provide a complete address for such physicians.  Thereafter, the appellant provided a complete authorization form for Dr. Ahmad and reported that Dr. Dragou had moved, but his records were located at Barnes Jewish Hospital.  In October 2009 and November 2009, the RO requested records from Dr. Ahmad, but did not receive a response.  In November 2009, the appellant was advised that the RO had not received a response from Dr. Ahmad and was encouraged to obtain the records himself.  Records were ultimately received from Christian Hospital and Barnes Jewish Hospital.  

The Board further notes that, in his October 2010 substantive appeal, the appellant indicated that he did not believe that Christian Hospital and Barnes Jewish Hospital provided the correct information.  As such, in a September 2011 letter, the RO noted the appellant's contention and requested that he provide specific details regarding what information was incorrect.  He was further given an opportunity to provide additional authorization forms for such facilities.  The appellant did not respond to such letter.  Therefore, given the foregoing, the Board finds that VA complied with its duty to assist the appellant in obtaining records relevant to his claim.

The Board notes that the appellant has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for residuals of a head injury, to include headaches; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the appellant injured his head during service and no indication that his headaches are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board finds the appellant's allegation of a head injury with resultant headaches to be not credible.  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

The appellant was also provided with a hearing before the undersigned Veterans Law Judge in May 2012.  A Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2011); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the appellant's May 2012 hearing, his representative and the undersigned Veterans Law Judge asked questions to ascertain information to substantiate his claim for service connection for residuals of a head injury, to include headaches, and to draw out the evidence pertaining to such claim. 

Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim for service connection and the appellant, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the appellant's hearing is harmless.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

At his May 2012 Board hearing and in documents of record, the appellant contends that, during basic training, he fell while running and hit his head on a rock.  He claims that his drill sergeant gave him pain pills.  The appellant further alleges that he has experienced headaches since such in-service injury and claims that service connection for residuals of a head injury, to include headaches, is warranted.   

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant's service treatment records are negative for complaints, treatment, or diagnoses referable to a head injury or headaches.  A Report of Medical History, completed at the time of the appellant's separation from military service in July 1978, reflects that he denied a head injury and frequent or severe headaches.   Furthermore, clinical evaluation at such time revealed that his head, face, neck, and scalp and neurologic system were normal.

Post-service treatment records reflect that SSA disability benefits were awarded to the appellant in March 1994 based on a primary diagnosis of organic mental disorder (chronic brain syndrome) and a secondary diagnosis of borderline intellectual functioning.  At the time of the appellant's application to SSA in November 1993, he alleged disability, to include headaches, due to a head injury he suffered in 1978 while in the Army National Guard.  Additional SSA records reflect that the appellant reported a history of a head injury from a beating a few years previously.  At a January 1994 examination conducted for SSA purposes, the appellant reported that he had headaches, mainly felt at the vertex.  He indicated that such occurred after he was struck on the head a few years previously when he was beaten and robbed.  

Records from Christian Hospital reflect that, in August 2002, the appellant was hospitalized because he was hitting himself with an iron and cutting his wrists.  At the time of admission, he had 16 to 17 staples placed on his scalp.  The CT scan of the brain was noted to be normal.  A neurology consultation revealed only psychiatric illness and right arm weakness, which was noted to be resolved.  In June 2003, the appellant was noted to have a long history of schizophrenia and sometimes acted out, including hitting himself with a rod one time, which caused a long laceration on his scalp.  He denied headaches at that time.  An August 2006 record reflects that the appellant complained that his wife was poisoning him, which resulted in headaches.  Such also shows that he reported running his head into the wall in 1997.  At the time of his hospitalization, he denied headaches.  In October 2006, the appellant again denied headaches.

Records from Barnes Jewish Hospital show that the appellant denied headaches in July 2009, August 2009, and September 2009.  Additionally, a head CT scan in July 2009 was normal. 

Based on the preceding evidence, the Board finds that the appellant has a current diagnosis of headaches.  In this regard, headaches are a disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the probative evidence of record fails to show that such disorder is related to any disease, injury, or incident of the appellant's military service, to include a head injury.  In this regard, while the appellant is competent to testify as to injuring his head and experiencing resultant headaches during basic training, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.

Specifically, the appellant's service treatment records are negative for any complaints, treatment, or diagnoses relevant to a head injury or headaches.  Moreover, he expressly denied a head injury and frequent or severe headaches at the time he was separated from the military.  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made approximately 30 years after his service discharge and in connection with his claim for VA benefits.  Moreover, the Board observes that the first evidence demonstrating complaints of headaches is dated in November 1993, which is approximately 15 years after the appellant's service discharge.  Furthermore, at such time, he provided conflicting statements as to the etiology of his headaches.  Specifically, he first alleged that such were the result of a head injury during service; however, he later reported that they began a few years previously when he was beaten and robbed.  Also, subsequent records reflect additional head injuries, to include running his head into the wall and hitting himself with an iron or rod.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the appellant's specific denial of a head injury and headaches in July 1978, the fact that his post-service treatment records are negative for any complaints referable to headaches for approximately 15 years after his service discharge, and his conflicting stories as to etiology of his headaches to be persuasive evidence against his claim.   

In light of the foregoing, the Board finds that, while the appellant is competent to report injuring his head and experiencing headaches during his military service, such statements are rendered not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Moreover, there is no probative evidence that the appellant's headaches are otherwise related to his military service.  In this regard, no medical professional has related such disorder to his service and, while the appellant has alleged that his headaches are the result of an in-service head injury, the Board has found his report of such injury to be not credible and he has not alleged that his headaches are the result of any other instance of military service.  Furthermore, to the extent that the appellant has claimed a continuity of headache symptomatology since service, the Board finds such statements to be not credible.  Specifically, as previously discussed, the record is negative for any report of headaches until 1993, more than 15 years after the appellant's service discharge, and the appellant indicated at his Board hearing that he did not begin seeking treatment for headaches until 1995.  Furthermore, he expressly denied headaches at the time of his July 1978 service discharge and in post-service treatment records dated from June 2003 to September 2009.  As the appellant's statements pertaining to continuity of headache symptomatology are inconsistent with other evidence of record, to include his own reports in seeking medical care, the Board finds such statements to be not credible.  

Therefore, as there is no probative evidence linking the appellant's residuals of a head injury, to include headaches, to any disease, injury, or incident of service, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for residuals of a head injury, to include headaches.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal with respect to the issue of entitlement to service connection for residuals of a head injury, to include nervousness, is dismissed.

Service connection for residuals of a head injury, to include headaches, is denied.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


